Citation Nr: 0835563	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  03-35 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for dental trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from April 2002 and March 2003 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2005, the veteran testified before the undersigned at 
the RO.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's claim was previously before the Board and 
remanded in November 2006.  All requested development was 
completed.

However, since the veteran's claims were before the Board, he 
has informed VA that he was awarded Social Security 
Administration benefits in September 2002.  The documentation 
of record and the veteran's statements do not indicate the 
disability that was basis for this grant.  Therefore, a 
remand is necessary for VA to obtain these records.

In addition, the veteran indicated in a January 2007 written 
statement that, while in service, he was treated at Wurzburg 
Hospital in Germany for his dental trauma.  The veteran was 
in service from April 1968 to April 1970 and indicated that 
he received treatment for his dental trauma in July or August 
1969.  On remand, the RO should request these records from 
Wurzburg Hospital.

The Board notes that the veteran's service medical records 
have not been located.  Since they are not associated with 
the claims file, the Board finds that VA must make every 
effort to locate any potentially relevant records.

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran's records from the 
Social Security Administration.

2.  Request any records regarding the 
veteran from the Wurzburg Hospital in 
Germany, from 1968 to 1970.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

